111 F.3d 135
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.ST. PAUL FIRE AND MARINE INSURANCE COMPANY, Appellant,PHARMACISTS MUTUAL INSURANCE COMPANY, an Iowa Corporation, Appellee.
No. 96-3500.
United States Court of Appeals, Eighth Circuit.
Submitted March 13, 1997.Filed April 3, 1997.

Before WOLLMAN and BEAM, Circuit Judges, and REASONER,1 District
PER CURIAM.


1
This is an appeal from the summary judgment entered by the district court2 dismissing St. Paul Fire and Marine Insurance Company's claim against Pharmacists Mutual Insurance Company for contribution to a settlement.


2
Having considered the arguments and briefs of the parties and having concluded than an extended opinion would have no precedential value in this diversity case, we affirm the judgment on the basis of the district court's thorough, well-reasoned memorandum opinion.  See 8th Cir.  Rule 47B.



1
 The HONORABLE STEPHEN M. REASONER, Chief Judge, United States District Court for the Eastern District of Arkansas, sitting by designation


2
 The Honorable David S. Doty, United States District Judge for the District of Minnesota